DETAILED ACTION
Claims 1-19 are pending in the application. 



Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 


Response to Arguments
3.  	Applicant’s arguments, see page 7, filed 02/02/2022, with respect to rejected claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 


4.  	Applicant's arguments filed 02/02/2022 regarding claims 10-17 have been fully considered but they are not persuasive. Applicant argues that the cited references of the image being of a real world object external to the imaging device”, and “select the composition grid based at least in part on the object in the image”. Examiner respectfully disagrees. Attention is directed towards the prior art of Syed, specifically figs. 4 and 5 wherein the user of the camera is directed to move the camera into the target position to capture the optimal image in real time (Syed, see figs. 4 and 5, also see col. 5 lines 32 through col. 6 line 7). Attention is further directed to Matsumura, specifically figs. 4-8, wherein Matsumura discloses the ability to select a grid line based on the captured image (emphasis added). Para 0118 recites the following, “For example, FIG. 4 illustrates an example in which the grid line 111 is presented along a diagonal line of the display region 100 (that is, the angle of view) in which the captured image is displayed. In the example illustrated in FIG. 4, for example, the control device according to the first modified example may estimate that there is a subject to be photographed by the user at a position of the intersection point of the grid lines 111 (that is, the center of the display region 100) and set the target region 150 so that the intersection point is included”. Lastly, generically speaking, all the images in question by either prior art reference are images captured by the imaging devices. The images are not downloaded from some medium, these are images that have been physically captured by its respective devices. Based on this reasoning/rationale, the rejection of claims 10-17 will remain. It is highly suggested to amend the claims further to highlight the inventive concept. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  	Claims 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al (US 8,659,667 B2) in view of Matsumura (US 2018/0367741 A1).

  	As per claim 10, Syed discloses an imaging device (figs. 1a and 1b, camera 10) comprising: 
  	at least one processor configured with instructions executable to (fig. 6, camera CPU 50): 
  	provide photographic context assistance of an image being of a real world object external to the imaging device (Syed discloses the ability to assist the user taking a photograph using a recipe based assistance tool by giving on screen instructions or by audible instructions, or both to move to desired position and set certain setting for capturing an optimal image, furthermore figs. 4 and 5 show the user of the camera is directed to move the camera into the target position to capture the optimal image in real time see, figs. 4 and, col. 5, lines 12-45, col. 5 lines 32 through col. 6 line 7); 


  	Syed fails to disclose by overlaying a composition grid onto an image of a viewfinder of a camera and select the composition grid based at least in part on the object in the image. However, Matsumura discloses a camera module having the ability to superimpose a display region over a preview image for displaying an image to alter an image discloses and the ability to select from a plurality of grids based on the image captured by the user (Matsumura, fig. 20, menu M13 setting wherein the “grid line” option may be selected and the user has the ability to apply the grid line of their choice based on the image that is being captured, which is further disclosed in para 0178-0180, lastly as disclosed in para 0118, the grid line is presented based on the captured image which could be a subject to be photographed (emphasis added)  see, fig. 1, camera module, figs. 2, and figs. 4-8, display region/preview image 100 shows the different types of compositions/patterns which may be superimposed over a preview image 100, see para 0090-0093, and 0117-0124).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Syed in view of Matsumura, as a whole, by incorporating the ability to superimpose patterns over an image and selecting the composition grid as disclosed by Matsumura, into the camera as disclosed by Syed, because doing so would provide a more efficient way of 

   	As per claim 12, the combined teachings of Syed in view of Matsumura, as a whole, further discloses the imaging device of claim 10, wherein the instructions are executable to: 16201906190.01 
  	present at least one user interface (UI) configured to permit selection of a first grid in a plurality of grid (Syed, fig. 4 provides a user interface for the photographer to adjust the image, and Matsumura figs. 4-8 shows the plurality of compositions/grids that may be overlaid on the image). 

  	As per claim 14, the combined teachings of Syed in view of Matsumura, as a whole, further discloses the imaging device of claim 10, wherein the instructions are executable to: 
  	provide at least one audible cue as to moving the camera to better conform the image to the composition grid (Syed discloses the ability to assist the user taking a photograph using a recipe based assistance tool by giving on screen instructions or by audible instructions, or both to move to desired position and set certain setting for capturing an optimal image, see fig. 4, also col. 5, lines 12-45). 

  	As per claim 15, the combined teachings of Syed in view of Matsumura, as a whole, further discloses the imaging device of claim 10, wherein the instructions are executable to: provide at least one visual cue as to moving the camera to better 

 	 As per claim 16, the combined teachings of Syed in view of Matsumura, as a whole, further discloses the imaging device of claim 15, wherein the visual cue comprises alpha-numeric instructions (Syed, fig. 4, col. 5 lines 12-45, i.e. aperture, shutter speed, focus).

  	As per claim 17, the combined teachings of Syed in view of Matsumura, as a whole, further discloses the imaging device of claim 15, wherein the visual cue comprises at least one non-alpha-numeric symbol (Syed, fig. 4, col. 5 lines 12-45, i.e. on screen arrows).


6.  	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al (US 8,659,667 B2) and Matsumura (US 2018/0367741 A1) in further view of Lee et al (US 2020/0051341 A1).

  	As per claim 11, the imaging device of claim 10, wherein the instructions are executable to: 


  	The combined teachings of Syed in view of Matsumura, as a whole, fails to teach the limitations as recited above in claim 11. However, Lee discloses an electronic device 101 comprising a camera module 180, wherein an image stabilizer 240 is used for stabilizing the camera module 180 within the electronic device (Lee, figs. 1 and 2, electronic device 101, camera module 180, image stabilizer 240, see associated written description, also para 0068). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Syed and Matsumura, in further view of Lee, as a whole, by incorporating the image stabilizer as taught by Lee, into the camera as taught by Syed and Matsumura, because doing so would provide a more efficient way of stabilizing the camera during/prior to image capture, thus reducing blur and handshake while enhancing the quality of the images being captured.


7.  	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al (US 8,659,667 B2) and Matsumura (US 2018/0367741 A1) in further view of Yim et al (US 2010/0329552 A1).

As per claim 13, the imaging device of claim 10, wherein the instructions are executable to: 
  	automatically select the grid based at least in part on object recognition executed on the image using a machine learning engine.

   	The combined teachings of Syed in view of Matsumura, as a whole, fails to teach the limitations as recited above in claim 10. However, Yim discloses a digital camera 100 with the ability to guide a user with composition of an image using an image information analyzer 75 and based on the image recognition of a scene or an object, automatically selecting a composition (i.e. grid) from the composition database (Yim, figs. 1-3, digital camera 100, DSP 70, controller 71, image information analyzer 75, composition database 76, para 0058-0062). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Syed and Matsumura, in further view of Yim, as a whole, by incorporating the DSP as disclosed by Yim, into the camera as disclosed by Syed and Matsumura, because doing so would provide a more efficient way of selecting the composition automatically based on the scene or object of interest, thus enhancing the ease of use of the user taking photographs.


Allowable Subject Matter
s 1-9, 18 and 19 are allowed.
9.  	The following is a statement of reasons for the indication of allowable subject matter:  “A camera comprising: 
  	at least one display; 
  	at least one imaging device configured to provide content to the display; and 
  	at least one processor configured with instructions executable to: 
  	present an image from the imaging device on the display;
  	present on the image a composition arrangement; and 
  	present on the camera at least one indication of altering the image using the composition arrangement, wherein the image comprises at least a first object associated with multiple composition arrangements and the composition arrangements for the first object are ranked such that when subsequent objects are recognized in an image, a composition arrangement is selected based at least in part on the subsequent objects.”

  	The closest prior art of relied upon is Syed et al (US 8,659,667 B2) which discloses an imaging system wherein instruction may be downloaded to move the user into the most optimal position to capture an image/scene. Matsumura (US 2018/0367741 A1), further discloses an imaging system with the ability to superimpose compositions over top of an image captured. However, the prior art, taken alone or in combination with another, fails to teach present on the camera at least one indication of altering the image using the composition arrangement, wherein the image comprises at least a first object associated with multiple composition arrangements and the composition arrangements for the first object are ranked such that when subsequent objects are recognized in an image, a composition arrangement is selected based at least in part on the subsequent objects.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697     

/LIN YE/Supervisory Patent Examiner, Art Unit 2697